By the Court :
The intention of the parties to a deed should be gathered, if possible, from the whole instrument; and no part of the deed should be rejected as repugnant to the granting clause, unless the repugnancy is irreconcilable. In this case, the granting clause and the habendum are not inconsistent, and are readily reconcilable. Whether the word “children” in the granting clause and the word “heirs” in the habendum, are taken in the same sense, or whether the word “heirs” be regarded as broader than, and inclusive of, the word “children,” there is no repugnancy. We take it that the habendum makes definite in a technical sense -the granting clause; and that the two clauses, when taken together, manifest an intention to convey to the grantee and his heirs, an estate in fee simple. The parties to this deed regarded the phrase “and his children after him,” in the granting clause, as the exact equivalent of the phrase “and his heirs forever,” in the habendum.

Judgment of the Circuit Court reversed and the judgment of the Common Pleas affirmed.